Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Ex Parte Quale Action

Election/Restrictions
Applicant's elected, with traverse, Group I (currently pending claims 1, 2, 5, 6, 9, 13-17) in the reply filed on April 5, 2022.
Claims 10-12 are currently withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 5, 2022.

REASONS FOR ALLOWANCE
In view of the Applicant’s arguments (and amendments) presented in a Response filed July 15, 2022, the Examiner has been persuaded that the claims previously rejected, are in fact allowable.  
The prior art of record fails to fairly, teach, show or suggest, by either anticipating or rendering obvious, the invention as set forth in the claims of the instant application.  
Furthermore, an update of a search previously made does not detect the combined claimed elements as set forth in the pending claims.  Additionally, the reasons for allowance of the claims over the prior art of record is believed to be clear from the prosecution history taken as a whole, in view of the previous rejections based on the applied prior art, supplemented by the reasons espoused by the Applicant, as to why the prior art fails to render the claims obvious.
In particular, the Examiner notes that the Applicant's arguments presented at pp. 8-11 of the Response are persuasive, as it pertains to the composition of the recording layer for the optical data recording medium, as comprising metal oxides comprising Mn oxide, W oxide, and Sn oxide, wherein a ratio of Mn content to a total of metal elements constituting the metal oxides is 3 atm% to 40 atm%, and a ratio of Sn content to the total of the metal elements constituting the metal oxides is 5 atm% or more.
  In view of the arguments, the Examiner has determined that the scales of patentability, based on the preponderance of the evidence, tip slightly in favor of the Applicant. That is, based on a preponderance of the evidence, the Applicant’s arguments, the application of the art, and the record as a whole, the rejections previously made by the Examiner are more likely than not, unsustainable, for the reasons articulated by the Applicant’s response at pp. 8-11 of the Response.

Conclusion
This application is in condition for allowance except for the presence of claims 10-12 directed to an invention non-elected with traverse in the reply filed on April 5, 2022. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577. The examiner can normally be reached Monday-Thursday, 8:00AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KLIMOWICZ/            Primary Examiner, Art Unit 2688